Citation Nr: 1534009	
Decision Date: 08/10/15    Archive Date: 08/20/15

DOCKET NO.  13-00 399	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include anxiety, major depressive disorder, and posttraumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1967 to March 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an October 2011 rating decision of the Philadelphia, Pennsylvania, Regional Office (RO) of the Department of Veterans Affairs (VA).  

This matter was previously characterized and adjudicated as a petition to reopen a previously denied claim.  His original claim of service connection must be reconsidered, however, in light of relevant official service department records added to the claims file in March 2013.  These records, consisting of his military personnel file, existed and had not been associated with the claims file when VA first decided the claim.  See 38 C.F.R. § 3.156(c) (2015).  

The Veteran failed to appear at a scheduled May 2015 hearing before a Veterans Law Judge, and a request for postponement was not received.  Therefore, the case must be processed as though the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.702(d) (2015).

In light of the evidence of record, the Veteran's claim for service connection for PTSD, to include any/all acquired mental disorders, depression, anxiety, and claustrophobia, has been recharacterized as a claim for service connection for an acquired psychiatric disorder, to include anxiety, major depressive disorder, and PTSD,  in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The Veteran was previously represented by a private attorney who is no longer accredited to represent claimants before VA.  The Board sent the Veteran notice of this fact in December 2014 at his latest address of record.  The letter advised him of his right to choose a different representative, and it informed him that the Board would assume that he wanted to represent himself if he did not respond.  Because he did not respond to the December 2014 letter, the Board will proceed accordingly.  See 38 C.F.R. § 20.600 (2014).

FINDINGS OF FACT

The Veteran's psychiatric condition, which involves PTSD, major depressive disorder, and anxiety, was incurred in or aggravated by events during his active duty service.   




CONCLUSION OF LAW

The criteria to establish service connection for a psychiatric condition, diagnosed as PTSD, major depressive disorder, and anxiety, are met.  38 U.S.C.A. §§ 1101, 1110; 1111 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran maintains that service connection is warranted for a psychiatric condition, to include PTSD, which he maintains is a result of various events during service involving discrimination.  

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ('nexus') between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).  

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement.  Fagan v. Shinseki, 573 F.3d 1282, 1287-88 (2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013).  In deciding whether an appellant has met this burden, the Board must analyze the credibility and probative value of the evidence, account for the evidence that it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011).  

In making its ultimate determination, the Board must give a veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence.  Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).

B.  Discussion

Here, after resolving all reasonable doubt in the Veteran's favor, it must be found that the record on appeal is in equipoise on all necessary elements for establishing service connection.  The reasons follow.  

First, the Veteran is currently diagnosed with PTSD and major depressive disorder, as confirmed on VA examination in August 2011.  VA treatment records throughout 2011 and 2012 also indicate anxiety.  

Second, his service treatment records (STRs) and service personnel records reflect that he underwent a psychiatric evaluation after a period of unauthorized absence.  The psychiatric evaluation documents his statements involving discrimination.  Although this report does not document the exact events now reported by the Veteran, this report also does not contradict his current account of those events.  In fact, by the nature of the events described in the psychiatric evaluation, especially when considering two letters written by the Veteran's mother and sister during service, such evidence tends to increase the likelihood that the stressful events occurred as now reported.  

(The Board notes that there is some indication of childhood trauma pre-existing service.  Any such preexisting trauma does not impact the outcome of this appeal as (a) no psychiatric condition was noted at service entrance and, most importantly, (b) the existence of the alleged in-service stressors is established.  See Gilbert v. Shinseki, 26 Vet. App. 48, 52-53, 55 (2012), aff'd 749 F.3d 1370 (Fed. Cir. 2014); see also Holton v. Shinseki, 557 F.3d 1362, 1367 (Fed. Cir. 2009).)  

Finally, a VA examiner evaluated the Veteran in August 2011 and concluded that "[i]t is most likely that those military traumatic experiences worsened what he has struggled with over the years between PTSD major depressive disorder and his substance abuse issues."  This examiner also concluded that "[i]t is possible to say that it is at least as likely as not that the [V]eteran would not be as severely depressed or have the difficulties of posttraumatic stress disorder had he not experienced what he did while in the military."  

The Board can find no basis to call into question this VA examiner's medical expert opinion.  Therefore, it is highly compelling evidence tending to make it likely that the Veteran's psychiatric condition results from or was aggravated by the events of his service.  See 38 U.S.C.A. §  1111; 1153.  

In light of this evidentiary record, the claim of service connection for a psychiatric condition must be granted.  This outcome is intended to represent a complete grant of the benefit sought on appeal.  No discussion of VA's duty to notify and assist is necessary under these circumstances.  See 38 U.S.C.A. §§ 5103(b)(5)(A), 5103A(b)(3)(A) (West 2014).


ORDER

Service connection for an acquired psychiatric disorder, to include anxiety, major depressive disorder, and PTSD, is granted



______________________________________________
C. BOSELY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


